Title: To Thomas Jefferson from Francis Eppes, 3 July 1776
From: Eppes, Francis
To: Jefferson, Thomas



Dear Sir
Virginia July 3d. 1776

We return’d last sunday from Elk-Hill whare we had been for a week on a visit to your good Lady; she is perfectly recover’d from her late indisposition, and except being a little weak, is as well as ever she was. She is in great expectation of seeing you in August, if your appointment to serve in Congress the insuing year dont prevent. However I am in hopes you will be able to spare a few weeks to visit your family and Friends. If this shou’d happen pray make it convenient to come by the Forest, for this will be the only chance I shall have of seeing you, as my wife is at this time very burly and will not be able to travil til very late in the fall. I hope it will be in my power to procure the powder you mention, as we are makeing it in several parts of the country. There is one Clay in Cumberland who had 30 ℔. not long since, if its not dispos’d of I will purchase the quantity you are in want of.
You have herd no doubt before this that Paterick Henry is our Governour. What a stra[n]ge infatuation attends our Convention. At a time when men of known integrity and sound understanding are most necessary they are rejected and men of shallow understandings fill the most important posts in our country. What but inevitable ruin can be the consequence of this?
Lord Dunmore has had a reinforcement within these few days. The number is not known, but from the appearance of their tents they suppose them to be about 300. We expect Mrs. Jefferson will be here this week. Inclosd is a list of our privy Council. We have various accounts of Arnolds behaviour at the Cedars. If you have any particular account of it I shall be glad to see it. I am Dr Sir Your Most Obdt. Servt.,

Francis Eppes

